Per Curiam. By per curiam opinion delivered September 17, 1998, Eugene D. Bramblett, counsel for appellant Joe Louis Dansby, was ordered to appear before this court on October 1, 1998, to show cause why he should not be held in contempt for his failure to file appellant’s brief by the final-extension deadline, which was set after two previous extensions had been granted. The deadline set was July 19, 1998. On July 17, 1998, Mr. Bramblett filed a motion for still another extension of time until August 18,1998. He tendered appellant’s brief on that date. We directed that the brief be filed in our per curiam opinion of September 17, 1998. Mr. Bramblett appeared before this court on October 1, 1998, and entered a plea of guilty to the contempt citation. In mitigation, he told the court that the matter, which is an appeal from a capital murder conviction and death sentence, was unusually complex and the record lengthy.  Based on the foregoing, we hold that Mr. Bramblett is in contempt of court for failing to file a brief on behalf of Mr. Dansby by the final-extension deadline. We assess a fine of $250.00. A copy of this order will be forwarded to the Committee on Professional Conduct.